DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-4, 10-12 and 15 are rejected under 35 U.S.C. 102 as being anticipated by Heiss (U.S. Publication 20140176136).
Regarding claim 1, Heiss discloses a microwave resonator for an electron paramagnetic resonance ("EPR") probehead (as shown in fig. 2 ((indent 1) and explained in [0020-0021]) comprising: 
a cavity body supporting an electromagnetic microwave resonance mode (as shown in fig. 2 ((indent 2), and comprising at least one sample opening for inserting a sample in a sample container (as shown in fig. 2 ((indent 3), at least one microwave opening for transmitting microwave radiation into the resonator (as explained in [0025] an EPR spectrometer, the sample holder 208 is conventionally located in a resonant cavity schematically illustrated as cavity 226. RF energy, typically in the microwave range is applied to cavity 226 via a waveguide), and at least one access opening (as shown in fig. 2 ((indent 4); 
a modifier vessel fixed (as shown in fig. 1 (indent 1)) in the at least one access opening (as shown in fig. 1 (indent 1) connected to (indent 4 in fig. 2)) for containing a modifier fluid comprising attenuator fluid and/or marker fluid and/or adaptor fluid (as explained in [0007] by circulating helium to cool (modify) temperature of sample, whereas inherently fluid “a substance (such as a liquid or gas) tending to flow or conform to the outline of its container”as defined by online dictionary “https://www.merriam-webster.com/dictionary/fluid”), the modifier vessel being configured for filling and discharging the modifier gradually into or out of the cavity body (as shown in fig. 2 via indent 4 and 5); and 
a modifier reservoir outside the cavity body that is connected to the modifier vessel (as shown in fig. 1 (indent 1)) via a first pump (as shown in fig. 1 (indent 2)).

    PNG
    media_image1.png
    833
    1479
    media_image1.png
    Greyscale

Regarding claim 2, Heiss further discloses wherein the cavity body has two access openings for accommodating an inlet and an outlet of the modifier vessel (as shown in fig. 2 (indent 4-5)).
Regarding claim 3, Heiss further discloses wherein the two access openings are located symmetrically with respect to a microwave B-field symmetry plane in the cavity body (see fig. 2 and 3, where RF energy applyied to cavity 226, w.r.t indent 4-5 of fig. 2, also as explained in [0025, 0028]).
Regarding claim 4, Heiss further discloses wherein a part of the modifier vessel extending inside the cavity body is spatially fixed to a support fixed to the cavity body (as shown in fig. 2 (indent 4, 6)).

    PNG
    media_image2.png
    871
    1480
    media_image2.png
    Greyscale

Regarding claims 10-12, Heiss further discloses wherein the resonator comprises at least two modifier vessels, each modifier vessel containing a different type of modifier fluid (as shown in fig. 2 (indent 1) and explained in [0018] two stages see heat exchanger units 134, 138 ]).
Regarding claim 15, Heiss further discloses An EPR spectrometer with a probehead comprising a microwave resonator according to claim 1 (as shown in fig. 2 (indent 1)).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6are rejected under 35 U.S.C. 103 as being unpatentable over Heiss (U.S. Publication 20140176136) in view of Prisecaru (U.S. Patent 20160274200).
Heiss discloses the claimed invention above:
Regarding claim 5, Heiss further teaches the modifier vessel inside the cavity body is arranged to a minimum extent of 50% of its length along a cylindrical surface centered around an axis (as shown in fig. 2 (indent 4 inside the cavity)).
Heiss does not explicitly teach the cylindrical TE011 mode.
Prisecaru in a relevant art teaching a microwave resonator for an EPR probe teaches cylindrical TE011 mode bore (as explained in [0005] For EPR experiments at X-band (8-12 GHz) or higher frequencies the size of magnet gap or solenoid bore becomes an important factor in the ownership cost of the EPR system, as part of the probe head, this situation has been mitigated in so far by building loop-gap resonators, Sapphire cylindrical TE011 mode solution for Flex Line probe heads).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Prisecaru in Heiss to gain the advantage of an size appropriate bore for EPR systems with improved design and performance of EPR probe heads [Prisecaru [0005]].                                                         
Heiss teach the claimed invention above:
Regarding claim 6, Heiss further teaches wherein the modifier vessel traverses the walls of the cavity body and runs partially outside the cavity body (as shown in fig. 2 (indent 4 inside the cavity)).
Heiss does not explicitly teach the cylindrical TE011 mode.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Prisecaru in Heiss to gain the advantage of a size appropriate bore for EPR systems with improved design and performance of EPR probe heads [Prisecaru [0005]].                         
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss (U.S. Publication 20140176136).
Heiss discloses the claimed invention above:
Regarding claims 7, 8, Heiss further teaches wherein the modifier vessel inside the cavity body is arranged to a minimum extent of 50%, 80% of its length (as shown in fig 2 (indent 4, 6)).
Heiss does not explicitly teach the vessel arranged along isolines of constant electric field E for Q-variation and D-variation or along isolines of constant magnetic field B for M-variation, however It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to realize that in order to vary Q-factor a cooling agent is normally used in the field of EPR spectroscopy, utilizing the lines of Heiss which are centrally located in the microwave radiation as is evident from applicant own disclosure see [0008] where water has been used as an attenuator fluid, in order to gain advantage of optimal working conditions resulting in accurate and sustained readings at variable temperatures.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heiss (U.S. Publication 20140176136) in view of Yukio (JP11230925A).
Heiss discloses the claimed invention above except:
Regarding claim 14, Heiss does not explicitly teach a dielectric capillary.
Yukio in a relevant art teaching a marker system for cavity resonator system utilizing a dielectric capillary (as explained in [0008]) a small hole 7 for inserting a quartz glass capillary tube 6 filled with a standard sample for markers (for example, divalent manganese ions) is provided on the side of the cavity resonator 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Yukio in Heiss to gain the advantage of strong signal strength, which in turns yield higher device sensitivity [Yukio [0008]].                         
Allowable Subject Matter
6.	Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 9, wherein the modifier vessel is branched to the modifier reservoir via a first valve and to a neutral fluid reservoir via a second valve and a second pump, thereby allowing replacement of the modifier fluid in the cavity body with the neutral fluid, the neutral fluid having no dominant effect on Q- variation and/or M-variation and/or D-variation.
Regarding claim 13, wherein the modifier vessel in the cavity body is arranged to a minimum extent of 50% of its length at the maximum of the electric field energy of the microwave mode for Q-variation, at the minimum of the z- component of the magnetic field strength of the microwave mode for D-variation, in a region where the z-component of the magnetic field strength of the microwave mode is not zero for M-variation, whereas the z-axis is defined by the center of the sample opening and the center of the cavity.
Examiner Notes

7.	 Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kulbrandstad (U.S. Publication 20180224414) discloses Online monitoring of production process using Electron paramagnetic resonance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858